Citation Nr: 1401972	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  08-04 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for a personality disorder.

3.  Entitlement to service connection for polysubstance abuse with substance induced mood disorder, to include as secondary to claimed bipolar disorder, chronic adjustment disorder, and/or personality disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service duty from May 1975 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating determination of the Department of Veterans Affairs (VA), Regional Office (RO), in Oakland, California.

In February 2011, the Veteran testified at a personal hearing over which a Veterans Law Judge of the Board presided while at the RO.  A transcript of the hearing is of record.

Thereafter, this matter was before the Board in October 2011 at which time it was remanded for additional development.  During the pendency of the development, in October 2012, the Veteran was informed that the Veteran's Law Judge that conducted the hearing was no longer employed by the Board, and was offered the opportunity to appear at an additional hearing  to be conducted by a Veteran's Law Judge who would decide his case.  In November 2012, the Veteran indicated that he wished to testify at a new hearing.

In August 2013, the Veteran again testified at a Board hearing at the RO.  A transcript of this hearing is also of record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of service connection for a personality disorder and for polysubstance abuse with substance induced mood disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the August 2013 hearing, and in correspondence dated in August  2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to the issue of service connection for bipolar disorder was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of service connection for bipolar disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Vet or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, during the August 2013 hearing, and in correspondence dated in August  2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew this appeal as to the issue of service connection for bipolar disorder, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.
ORDER

The appeal as to the issue of service connection for bipolar disorder is dismissed.


REMAND

Unfortunately, another remand is required in this case as to the issues of service connection for a personality disorder and for polysubstance abuse with substance induced mood disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

In August 2013, the Veteran submitted a private medical record from J. Gee, M.D., dated in October 2010, showing that he had been undergoing treatment for severe depression.  The Veteran also submitted an Authorization and Consent to Release Information to VA (VA Form 21-4142) dated in August 2013 indicating that he was being treated for depression with Dr. Gee.  There is no indication that the agency of original jurisdiction attempted to obtain the identified records.  As such, the Board finds that an effort must be undertaken to obtain the private treatment records identified by the Veteran.

During the August 2013 hearing, the Veteran also indicated treatment at the Presidio in San Francisco, California.  Such records do not appear to have been associated with the claims file.  As such, the Board finds that an effort must be undertaken to obtain the private treatment records identified by the Veteran.

The Board also notes that in the October 2011 remand, the agency of original jurisdiction was instructed to attempt to obtain records from the Merritt Peralta Institute in Oakland, California; from Fort Lewis; and from Letterman Hospitals.  In a letter dated October 19, 2011, the Veteran was notified of the foregoing and provided with the necessary VA Forms 21-4142.  In a September 2012 Supplemental Statement of the Case, it is noted that no response was to this inquiry was received from the Veteran.  As this matter is being remanded for the reasons set forth above, another effort should be undertaken to obtain the identified records. 
Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that are not already contained in the claims file.  All records obtained should be associated with the Veteran's claims file.

2.  The RO/AMC shall attempt to obtain copies of any hospitalization or treatment records for mental health or substance abuse treatment provided to the Veteran at Fort. Lewis and at Letterman Hospitals during 1980.  If  VA Forms 21-4142 are required in obtaining these records, the Veteran should be provided with such.

3.  The RO/AMC shall contact the Veteran and ask that he complete a VA Form 21-4142 so that treatment records from Dr. Gee for treatment of his asserted depression; records from the Merritt Peralta Institute in Oakland, California; and records from the Presidio, in San Francisco, California, may be obtained directly by VA.

If the Veteran fails to provide the authorization, he should be notified that he may obtain and submit the records himself.  If the Veteran provides a completed VA Form 21-4142, obtain and associate with the claims file any identified private treatment records.  If a negative response is received from either medical care provider, the Veteran must be advised of this fact and of the efforts made to obtain the records.

4.  After conducting any additional indicated development, including a VA examination of deemed warranted, the RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


